958 F.2d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mary Kathleen NEWKIRK, Defendant-Appellant.
No. 90-16678.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 9, 1992.Decided March 24, 1992.

Before NOONAN, TROTT and RYMER, Circuit Judges.

ORDER

1
Mary Kathleen Newkirk appeals the district court's grant of summary judgment in favor of the United States.   As the district court found, the statute of limitations barred any potential RICO claims.   Newkirk's other arguments on appeal are meritless.


2
AFFIRMED.